EXHIBIT23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors PRIVATEBANCORP, INC. We consent to the incorporation, by reference, in the Registration Statement (Nos. 333-132509 and 333-43830) on Form S-8 of PrivateBancorp, Inc. filed on March 17, 2006, and August 15, 2000, respectively, of our report dated April 26, 2006, relating to the financial statements and schedule of PrivateBancorp, Inc. Savings and Retirement Plan included in the December 31, 2005, Annual Report on Form 11-K of PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan. /s/ MAYER HOFFMAN McCANN P.C. Chicago, Illinois June 20, 2007
